Case 1:19-mj-01137-KSC Document 1 Filed 10/30/19 Page 1 of 10             PageID #: 1
                               ORIGINAL
KENJI M. PRICE # 10523
United States Atto1ney
District of Hawaii
                                                                    FILED INTHE
SEAN VAN DEMARK # 10288                                    UNITED STATES DISTRICT COURT
                                                                 DISTRICT OF HAWAII
Assistant U.S. Attorney
United States Att01ney's Office                              •     OCT 30 2019
District of Hawaii                                        atJ lo'clock   and_!f'J,,r(/\_M
Room 6-100, PJKK Federal Building                                SUE BEJTIA, Cl~
3 00 Ala Moan a Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Email: Sean.Van.Demark@usdoj.gov

                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,                ) MAG. NO. 19-1137-KSC
                                         )
                      Plaintiff,         ) CRIMINAL COMPLAINT;
                                         ) AFFIDAVIT IN SUPPORT OF
               v.                        ) CRIMINAL COMPLAINT
                                         )
REIN KELIIHOOMALU,                       )
                                         )
                      Defendant.         )
~~~~~~~~~)

                            CRIMINAL COMPLAINT

      I, the undersigned complainant, being duly sworn, state the following is true

and conect to the best of my knowledge and belief.
Case 1:19-mj-01137-KSC Document 1 Filed 10/30/19 Page 2 of 10            PageID #: 2




                                       Count 1
                        Possession of an Unregistered Fireann
                       (26 U.S.C. §§§ 5841, 586l(d), and 5871)

        On or about August 30, 2019, within the District of Hawaii, REIN

KELIIHOOMALU, the defendant, did knowingly possess a firearm not registered

to him in the National Firearms Registration and Transfer Record, namely, a

Winchester Model 37A 12-gauge weapon made from a shotgun, knowing that the

fireann had a ban·el measuring less than 18 inches and an overall length of less

than 26 inches.

        All in violation of Title 26, United States Code, Sections 5841 , 586l(d), and

5871.

                                        Count 2
                  Prohibited Possession of a Firearm and Ammunition
                        (18 U.S.C. §§ 922(g)(l) and 924(a)(2))

        On or about August 30, 2019, within the District of Hawaii, REIN

KELIIHOOMALU, the defendant, having previously been convicted of a crime

punishable by imprisonment for a term exceeding one year, and knowing that he

had been convicted of such a crime, did knowingly possess a fireann and

ammunition in and affecting commerce, namely, a Winchester Model 37A 12-

gauge shotgun, and 12-gauge round of ammunition, with said firearm and

ammunition having previously been shipped and transported in interstate or foreign

commerce to Hawaii.
                                           2
Case 1:19-mj-01137-KSC Document 1 Filed 10/30/19 Page 3 of 10          PageID #: 3




      All in violation of Title 18, United States Code, Sections 922(g)(l) and

924(a)(2).

      DATED: October ';t>, 2019, Honolulu, Hawaii.




                                            Special Agent
                                            Bureau of Alcohol, Tobacco,
                                            Fireanns, and Explosives
                                            Complainant

Sworn to before me and




                  '
Kevin S~ tt Gtta1ii"
United States Magistrate Judge
District of Hawai i




                                        3
 Case 1:19-mj-01137-KSC Document 1 Filed 10/30/19 Page 4 of 10          PageID #: 4




KENTI M. PRICE #10523
United States Attorney
D istrict of Hawaii

SEAN VAN DEMARK # 10288
Assistant U.S. Attorney
United States Att0111ey 's Office
District of Hawaii
Room 6-1 00, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541 -2850
Email: Sean.Van.Demark@usdoj.gov

                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAW All

UNITED STATES OF AMERICA,                 )   MAG. NO. 19- 1137-KSC
                                          )
                      Plaintiff,          )   CRIMINAL COMPLAINT;
                                          )   AFFIDAVIT IN SUPPORT OF
               v.                         )   CRIMINAL COMPLAINT
                                          )
REIN KELIIHOOMALU,                        )
                                          )
                      Defendant.          )
~~~~~~~~~.)

           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief:

                                   INTRODUCTION

      1.     This affidavit is submitted for the purpose of establishing probable

cause that on or about August 30, 2019, within the District of Hawaii , Rein
 Case 1:19-mj-01137-KSC Document 1 Filed 10/30/19 Page 5 of 10            PageID #: 5




Keliihoomalu ("Keliihoomalu") engaged in conduct that violated 26 U.S.C. §§§

5841, 586l(d), and 5871, which make it a crime to not register a short ban-eled

shotgun, as well as 18 U.S.C. §§ 922(g)(l) and 924(a)(2), which make it a crime

for certain prohibited persons to possess a firearm or ammunition.

      2.     I am a Special Agent ("SA") with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives ("ATF") and assigned to the Honolulu Field Office in the

District of Hawaii, and I have served in this capacity since May 20 14.

      3.     I am fam iliar with the facts set forth in this affidavit based upon my

personal knowledge and/or information provided to me by other law enforcement

personnel and/or witnesses. This affidavit is intended to show merely that there is

sufficient probable cause for the criminal complaint charging the defendant with

violations of federal law. Accordingly, this affidavit does not set forth all of the

facts known to me or to the ATF regarding this matter. Summaries and statements

from conversations do not include references to all topics covered in the

conversations. This affidavit is not intended to include each and every fact and

matter observed or known by the government.

                               PROBABLE CAUSE

      4.     On August 30, 2019, Honolulu Police Department (HPD) District 8

Crime Reduction Unit (CRU) officers were attempting to locate and arrest

Keliihoomalu for two criminal contempt warrants. They began checking locations



                                          2
 Case 1:19-mj-01137-KSC Document 1 Filed 10/30/19 Page 6 of 10         PageID #: 6




Keliihoomalu is known to frequent. While driving on Plantation Road, Officers

Bronson Abellanida (Officer Abellanida) and Curtis Masaniai (Officer Masaniai)

observed a white Honda with damage to the driver's side front and rear passenger

doors. The officers identified the driver of the Honda as Keliihoomalu. Before the

officers could initiate a traffic stop, Keliihoomalu executed a U-tum and drove

southbound on Plantation Road out of view of the CRU officers.

      5.     CRU officers began checking the area and were able to locate the

white Honda in a cul-de-sac. Upon locating the vehicle, the officers observed

Keliihoomalu exit the driver's seat of the Honda, jump a fenced gate, and run to

the rear of the residence. CRU Officer Bryan Whipple (Officer Whipple)

approached the Honda and heard that the engine was still running. When he

approached the Honda from the passenger's side, he was unable to see inside due

to the dark tint on the side and rear windows. Officer Whipple opened the front

passenger door of the Honda to ensure there were no other occupants or threats

within the vehicle. Officer Whipple observed a camouflage print backpack on the

front passenger seat of the vehicle and closed the passenger door without touching

anything within.

      6.    Prior to Officer Whipple moving to the rear of the property, a green

Jeep Cherokee approached with two individuals inside. The driver, later identified

as A.Y., exited the Jeep and asked what was going on. A.Y. stated that she was



                                         3
 Case 1:19-mj-01137-KSC Document 1 Filed 10/30/19 Page 7 of 10           PageID #: 7




Keliihoomalu's sister and that she lived at the residence. A.Y. directed the other

occupant, identified as another sister of Keliihoomalu, to move the white Honda

from the driveway. Officer Whipple instructed them not to move, or go inside of,

the vehicle. Officer Whipple then moved to the rear of the residence to assist

Officers Abellanida and Masaniai.

      7.     Officer Greg Arrell (Officer Anell) arrived at the scene approximately

10-15 minutes after Keliihoomalu exited the Honda. Officer Arrell saw that the

Honda was parked in the cul-de-sac fronting the residence. Officer Arrell noticed

that the vehicle' s engine was idling.

      8.     Due to the dark tint on the windows and not knowing if anyone was

inside, Officer Arrell opened the door to check for occupants or tlu·eats. Officer

Arrell also observed the camouflage backpack on the front passenger seat. Officer

Arrell further observed that the ignition was punched, wires along the steering

column were exposed, and it appeared that the vehicle had been started using a

butter knife located on the driver's side floorboard. Officer Arrell attempted to

shut off the vehicle but was unsuccessful. After requesting information from HPD

Dispatch, Officer Arrell leamed that the Honda was not listed as stolen, but was

"notice of transfer pending" , meaning there is no current registered owner.

      9.     Officer Abellanida observed that the Honda had an expired safety

sticker and therefore requested a tow truck. At that time the officers noticed that



                                          4
Case 1:19-mj-01137-KSC Document 1 Filed 10/30/19 Page 8 of 10          PageID #: 8




A.Y. had entered into and was seated in the driver's seat of the Honda. A.Y. was

told that she would need to exit. Officer Abellanida watched the other sister enter

the Honda, remove the camouflage backpack and place it in the rear of the Jeep.

A.Y. was told that she would need to return the backpack to the officers. A.Y.

stated that Keliihoomalu recently had been at the house and asked if he could stay

there. A.Y. had refused but had given Keliihoomalu the camouflage backpack to

put his personal belongings in. Officer Whipple then told A.Y. that she could

remove her personal property from the backpack. A.Y. then turned her back to the

officers, opened the large pocket of the bag, and removed a smaller green backpack

from within. A.Y. opened a smaller pocket of the green backpack, briefly looked

inside, and immediately closed the pocket. A.Y. then turned to Officer Masaniai

and told him that HPD could take both backpacks.

      10.     At about the same time, J.V. approached Officer Arrell. J.V. stated

that she was the mother of Keliihoomalu ' s children and asked if the Honda was

going to be towed. She then stated, "did you guys find the gun?" Officer Anell

responded, "what gun?" J.V. then said, "the gun in the backpack." Officer Arrell

informed J.V. that he did not look in the backpack and was unaware of any gun.

The backpacks were then seized as evidence and a federal search wan-ant was

obtained.

      11.     SA Villagomez assisted with the execution of the federal search



                                         5
 Case 1:19-mj-01137-KSC Document 1 Filed 10/30/19 Page 9 of 10           PageID #: 9




warrant of the camouflage backpack and a Winchester Model 3 7A 12-gauge

shotgun and the green backpack were discovered. Inside the green backpack, SA

Villagomez found one 12-gauge round of ammunition and a black sunglasses case

that contained three clear plastic syringes, a green straw sealed on one end, a small

Ziploc type baggie containing what appeared to be methamphetamine, and an

orange pill bottle bearing the name "KELIIHOOMALU, REIN" containing 18 blue

pills.

         12.     The shotgun was measured with the barrel measuring approximately

13 114 inches, and an overall length of 19 % inches. The legal length of a barrel is

18 inches and the overall length of a weapon made from a shotgun must be no

sh01ier than 26 inches. Both the barrel and the overall length of the shotgun are

thus significantly shorter than is lawfully permitted.

         13 .    Keliihoomalu has four felony convictions in the State of Hawaii for

Criminal Property Damage in the First Degree, Assault in the Second Degree (x2),

and Theft in the Second Degree. The four felony convictions stem from three

separate cases (Cr. No. 13-1-1646 (Theft 2), 13-1-1686 (Assault 2s), and 13-1-

1126 (CPDl).

         14.    SA Villagomez has reviewed the National Firearms Registration and

Transfer Record which indicated that the aforementioned shotgun has not been

registered.



                                           6
Case 1:19-mj-01137-KSC Document 1 Filed 10/30/19 Page 10 of 10          PageID #: 10




      15 .   An ATF Interstate Nexus agent detennined that the aforementioned

shotgun and ammunition were not manufactured in the State of Hawaii. Therefore,

if the firearm and aimnunition were possessed in the State of Hawaii, they traveled

in interstate commerce.

                                 CONCLUSION

      16.    Based on the foregoing facts , I respectfully submit that probable cause

exists to believe that REIN KELIIHOOMALU, the defendant, committed the

aforementioned offenses.

                                          Respectfully submitted,




                                          Joseph~-
                                                 vill iillne
                                          Special Agent
                                          Bureau of Alcohol, Tobacco,
                                          Fireaims, and Explosives


This Criminal Complaint and Affidavit in support thereof were
presented to, approved by, and probable to believe that the defendant
above-named committed the charged crime found to exist by the
                                           d-' ,11J ,
                                         - .
undersigned Judicial Officer at/f:~n                     2019.

                   to before me,
                                     --- .....
  f7- ......2?
             ~~~1am~~o i 9.




                                         7
